Citation Nr: 1610176	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  12-07 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota

THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1973 through February 1993.  He 
died in March 2008.  The Appellant is the Veteran's surviving spouse.  

The matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the St. Paul Pension Management Center in St. Paul, Minnesota.


FINDINGS OF FACT

1. A March 2010 rating decision denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  The appellant was notified of the decision and did not appeal. 

2. Evidence received since the March 2010 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for the cause of the Veteran's death.

3. The immediate cause of the Veteran's death was cardio-pulmonary arrest.  Conditions contributing to his immediate cause of death were end stage Alzheimer disease, diabetes mellitus, hypertension, and undifferentiated small cell carcinoma of the lung.  

4. The cause of the Veteran's death is not related to service or to any service-connected disability.


CONCLUSIONS OF LAW

1. The March 2010 rating decision denying entitlement to service connection for the cause of the Veteran's death is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2. Evidence received since the March 2010 rating decision is new and material with respect to the claim of entitlement to service connection for the cause of the Veteran's death, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a), 38 C.F.R. § 20.1105 (2015).

3. The cause of the Veteran's death was not incurred in service and is not proximately due to or a result of any service-connected disability.  38 U.S.C.A. §§ §§ 501, 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board finds the requirements of 38 U.S.C.A. § 5103 and 5103A have been met.  

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court of Appeals for Veterans Claims (the Court) held that a proper VA notice for service connection based on cause of death must include: (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate such a claim based on a previously service-connected claim; and (3) an explanation of the evidence and information required to substantiate service connection for the cause of death claim based on a condition not yet service-connected.

In this case, this duty was satisfied by letters sent in June 2009 and April 2012.  Further, the appellant was given additional notification regarding these issues in the Statement of the Case (SOC) sent in July 2015.  In compliance with Hupp, these letters, particularly the SOC, indicated that, during the Veteran's lifetime, service connection had not been granted for any disabilities, including: cardio-pulmonary arrest, Alzheimer disease, diabetes mellitus, hypertension, and undifferentiated small cell carcinoma.  The letters also informed the appellant of her and VA's respective duties for obtaining evidence.  The appellant was asked to submit evidence and/or information, which would include information in her possession, to the RO and was specifically told to send evidence that would show a reasonable probability that any condition that caused or contributed to the Veteran's death was caused by an injury or disease that began during service.  

Additionally, the appellant was notified in the April 2012 letter that the claim for service connection for the cause of the Veteran's death had previously been denied in April 2010.  In compliance with Kent v. Nicholson, 20 Vet. App. 1 (2006), the appellant was notified that the claim had previously been denied because the cause of the Veteran's death was not related to military service and that evidence submitted must relate to this fact.  Accordingly, the duty to notify has been fulfilled.

Concerning the duty to assist, the RO obtained the Veteran's service treatment records and attempted to obtain records from all sources of treatment identified by the appellant.  The record indicates that records from the private facility where the Veteran received treatment prior to his death, as well as, treatment records from his primary care provider have been associated with the claims file.  The appellant has also submitted lay statements in support of her claim.  Multiple medical opinions were also obtained addressing theories of entitlement to service connection raised by the appellant.  To the extent that a medical opinion was not sought regarding the Veteran's Alzheimer disease or dementia, the Board notes that the sole indication that the Veteran's death was related to service is the appellant's statement.  The Board notes that no competent evidence of record, even potentially, asserts a connection between the Veteran's period of active service and his Alzheimer disease.  Therefore, Board finds that the duty to assist does not warrant a medical opinion be obtained.  See DeLaRosa v. Peake, 515 F.3d 1319, 1322; 38 U.S.C.A. § 5103A(d). 

Additionally, while the appellant provided evidence that the Veteran was granted disability benefits by the Social Security Administration (SSA) in April 2007, VA has not obtained SSA records in this instance because the evidence of record has not indicated that such records are even potentially relevant to the claim on appeal.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that SSA records need not be obtained if they are not relevant or potentially relevant to a claim).  There is no evidence indicating that the Veteran's SSA records would provide a nexus between his active service and either his immediate cause of death, or any of the conditions that contributed to his death.  Accordingly, the Board finds that it is not necessary to conduct additional development to obtain any outstanding SSA records.  

The appellant has actively participated in the claims process by providing evidence and argument.  Thus, she was provided with a meaningful opportunity to participate in the claims process, and she has done so.  Accordingly, the Board finds that the duty to assist has been fulfilled.  

New and Material Evidence for Service Connection for the Cause of Death

In general, decisions of the RO or the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision makers.  New and material evidence can be neither cumulative, nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  The evidence need not relate to the specific reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to assist.  Id.

The Board notes that if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  See 38 C.F.R. § 3.156(c).  However, the evidence of record does not indicate that any relevant service department records were associated with the claims file after the March 2010 rating decision and therefore the provisions of 38 C.F.R. § 3.156(c) are not applicable to the present claim.  Therefore, the decision may be reopened only if new and material evidence has been secured or presented since the most recent final rating decision.  38 U.S.C.A. § 7104(b); see Glynn v. Brown, 6 Vet. App. 523, 527 (1994).

The appellant's initial claim for service connection for the cause of the Veteran's death was adjudicated in a March 2010 rating decision.  The RO in St. Paul, Minnesota determined that the evidence of record did not establish that the Veteran's death was due to a service-connected disability.  No appeal of this decision was perfected, and the decision was final a year after notification to the appellant. 

The appellant has alleged that new and material evidence exists and has requested that her claim for service connection for the cause of the Veteran's death be reopened.  Records received subsequent to the March 2010 rating decision include: statements from the appellant and VA medical opinions.  The Board notes that in April 2012 the appellant submitted a statement indicating that the Veteran may have been exposed to hazardous chemicals during his active service, which may have led to his undifferentiated small cell carcinoma of the left lung.  The April 2008 autopsy reported that the Veteran's primary cause of death was his undifferentiated small cell carcinoma of the left lung.  The Veteran's records indicate that he was stationed at Castle AFB, George AFB, and MacDill AFB where he may have involved exposure to hazardous chemicals.  

The evidence received since the March 2010 rating decision, particularly the statements of the appellant; indicate a possible link between the Veteran's active service and one of the causes of his death.  Thus, presumed credible, the additional evidence relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that the claim for service connection for the cause of the Veteran's death is reopened.

Service Connection for the Cause of Death

Dependency and indemnity compensation (DIC) benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5.  In order for service connection for the cause of a veteran's death to be granted, it must be shown that a service-connected disability caused substantially or materially contributed to cause death.  A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

The record reflects that at the time of his death, the Veteran was not service-connected for any disability; nevertheless, the appellant may establish service connection for the cause of the Veteran's death, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  Combee v. Brown, 34 F. 3d. 1039 (Fed. Cir. 1994).  Accordingly, the Board will examine whether either the Veteran's primary cause of death or any of the contributing causes of death should have been granted service connection.

The appellant has argued that the Veteran's dementia, hypertension, and any respiratory condition that led to his death may have had their origins during his active service.    

Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Service connection for certain chronic diseases, including diabetes mellitus, hypertension, malignant tumors, and organic diseases of the nervous system, may also be established based upon a legal presumption by showing that it manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  See 38 C.F.R. § 3.307(d), 3.309(a).

Certain diseases have also been deemed associated with herbicide exposure, under current VA regulation, including: diabetes mellitus.  These diseases shall be service connected if a veteran was exposed to an herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. §§ 501(a), 1116;  38 C.F.R. § 3.309(e).  Here, however, the evidence does not indicate that the Veteran was exposed to herbicides during his period of active service.  Accordingly, presumptive service connection for herbicide-related conditions is not warranted pursuant to 38 C.F.R. § 3.309(e). 

Service connection may also be established on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317(a)(1). 

A Persian Gulf veteran is one who served in the Southwest Asia Theater of operations during the Persian Gulf War. 38 C.F.R. § 3.317(e).  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(e)(2). 

In this case, the Veteran's DD-214 confirms his service during the Persian Gulf War in the Southwest Asia Theater of operations.  Accordingly, the Board finds the Veteran is a Persian Gulf veteran and the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 may apply if the Veteran is found to have a qualifying chronic disability. 

The term "qualifying chronic disability" means a chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome; fibromyalgia, or functional gastrointestinal disorders (including, but not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia). 38 C.F.R. § 3.317(a)(2)(i). 

For purposes of this presumption, the term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii). 

VA regulations clarify that "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Additionally, disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4). 

While the Veteran was a Persian Gulf veteran, none of the disabilities that were reported as a primary or contributing cause of death was a "qualifying chronic disability."  Each of these disabilities was a diagnosed condition and would not qualify as an undiagnosed illness or a medically unexplained chronic multisymptom illness.  While diabetes is a multisymptom disability, it is expressly excluded under 38 C.F.R. § 3.317 and does not warrant service connection on this basis.  The Veteran's other causes of death, cardio-pulmonary arrest, end stage Alzheimer disease, hypertension, and undifferentiated small cell carcinoma of the lung are all conditions that were specifically diagnosed by medical professionals and were not the result of a "medically unexplained chronic multisymptom illness."  

To the extent that the appellant would argue that the Veteran's end stage Alzheimer disease was a condition without conclusive pathophysiology or etiology that was  characterized by overlapping symptoms and signs and that featured inconsistent laboratory abnormalities due to the findings of the April 2008 autopsy report that did not find evidence of neurological degenerative disease, the Board finds the conclusions of the Veteran's treating neurologist prior to his death to be of greater probative value.  The medical records from A.P., M.D., from October 2007 report that the Veteran had a condition that was consistent with dementia and was supported by magnetic resonance imaging (MRI) and single-photon emission computed tomography (SPECT) of the brain.  The Board finds that the neurologist would be in a better position to assess and diagnose pathology of the brain than the autopsy physician.  Accordingly, as the Veteran's symptoms were the result of a degenerative neurological disease diagnosed by his treating neurologist, the Board finds that this condition does not warrant service connection as a "qualifying chronic disability" under 38 C.F.R. § 3.317.   

Further, after review of the evidence of record, the Board finds that the evidence of record weighs against a finding that either the primary cause of death or any of the contributing causes of death were related to his period of active service.

In November 2009, the appellant argued that the Veteran's service treatment records show that he suffered from symptoms of allergic rhinitis, sinus complications, eye problems, hearing problems, reactions to typhoid vaccinations, and head colds, which are symptoms that were "concentrated in the head."  She asserts that the Veteran's Alzheimer disease was a condition that was in progress during his period of active service.  She noted that the Veteran was diagnosed with "late stage, Alzheimer's disease, which would could have begun during 1985 or 1986" during his active service.  

The evidence of record, however, does not indicate that the Veteran's Alzheimer's disease began during, or is otherwise related to, his period of active service.  The evidence of records does not indicate that the Veteran was diagnosed with dementia in service, or otherwise complained of symptoms of memory loss during service.  At separation, the Veteran's neurological examination was reported to be normal.  On his report of medical history at separation, he specifically denied loss of memory or amnesia.  At the Veteran's initial neurological evaluation in February 2006, the Veteran and his wife reported symptoms that had developed within "the last two years," approximately a decade after his separation from active service.  The evidence does not indicate that any of physicians of record, or the Veteran himself prior to his death, have suggested that the Veteran's Alzheimer disease was related to his active service.  

The only evidence in favor of the claim comes from the appellant's assertions as described above; however, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the determination as to whether the Veteran's Alzheimer's disease, or dementia, is due to his period of active service falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As none of the competent evidence of record, even potentially, suggests that the Veteran's Alzheimer's disease was incurred in his period of active service, the Board finds that service connection for Alzheimer disease or dementia is not warranted.  See 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a).   

The evidence also weighs against the appellant's claims for service connection for the cause of the Veteran's death for the Veteran's hypertension, diabetes mellitus, and undifferentiated small cell carcinoma of the lung.

While the record indicates that the Veteran had instances of high blood pressure during service, the evidence does not support that the Veteran had a hypertension during service, or within one year of separation from service.  In November 2015, a VA medical opinion was sought regarding the etiology of his hypertension.  The examiner noted that the Veteran was noted to have elevated blood pressure (140/90) at his separation examination from service in January 1993.  He underwent multiple blood pressure examinations in the following five days with a combined average reading of 130/86, which was not consistent with hypertension.  The only competent medical opinion of record states that it is less likely than not that the Veteran's hypertension was incurred in or caused by his active service.  Further, as the evidence of record does not support that the Veteran had a diagnosis of hypertension that warranted a 10 percent rating within a year of separation from service, the Board finds that service connection for hypertension is not warranted.  See 38 C.F.R. §§ 3.303, 3.307(d), 3.309(a).  

The Board notes that none of the evidence of record, including the assertions of the appellant, has indicated that his diabetes mellitus was incurred during, or is related to his period of active service.  Laboratory findings at separation from service were negative for any findings of increased blood sugar.  As none of the evidence of record indicates that the Veteran's diabetes mellitus was due to, incurred in, or manifested to a compensable degree within a year of separation from service, the Board finds that service connection for diabetes mellitus is not warranted.  See 38 C.F.R. §§ 3.303, 3.307(d), 3.309(a).  

Lastly, the Board notes that the appellant has asserted that the Veteran suffered respiratory symptoms, or was otherwise exposed to chemicals during his period of active service, that resulted in his undifferentiated small cell carcinoma of the lung that contributed to his death.  As noted above, the Veteran was diagnosed with multiple sinus conditions and allergic rhinitis during his period of active service.  The appellant has argued that these conditions or his exposure to potentially hazardous chemicals, during his service at Castle AFB, George AFB, and MacDill AFB resulted in his undifferentiated small cell carcinoma of the lung.  The medical evidence of record, however, does not support this assertion.  

In November 2015, VA medical opinions were sought regarding whether respiratory illnesses shown in service or the Veteran's exposure to toxic chemicals in service caused or contributed to his death.  The examiner stated that it was less likely than not that either in-service event or illness contributed substantially or materially to his death, including in his diagnosis of undifferentiated small cell carcinoma of the lung.  The examiner supported this opinion by stating that the Veteran's lung cancer was more likely than not a result of his remote history of smoking.  While the examiner noted that the International Agency for Research on Cancer (IARC) has classified numerous occupational exposures as carcinogens for the lung, exposure to cigarette smoke is by far the greatest risk factor for the development of lung cancer.  The examiner reported that while the Veteran was a nonsmoker at the time of death, former smokers continue to have an elevated risk for lung cancer years after quitting.   The examiner also noted that at least 80 percent of lung cancer deaths are attributed to smoking, and this number is even higher for the type of lung cancer the Veteran had, small cell lung cancer.  The Board finds this opinion to be highly probative regarding the etiology of the Veteran's small cell carcinoma of the lung.  Accordingly, as it is the only competent opinion regarding the etiology of this condition of record, the Board finds that service connection for undifferentiated small cell carcinoma of the lung is not warranted either due to his in service respiratory illnesses or his exposure to toxic chemicals.  See 38 C.F.R. §§ 3.303, 3.307(d), 3.309(a).  

As the evidence accorded greatest probative weight by the Board weighs against a relationship, either causal or contributory, between any of the causes of the Veteran's death and his period of active service, the Board concludes that service connection for the cause of his death and DIC entitlement are not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received; the claim of entitlement to service connection for the cause of the Veteran's death is reopened.

Service connection for the cause of the Veteran's death is denied.


____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


